Citation Nr: 1719837	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased initial rating for left knee limitation of extension, rated as 10 percent disabling prior to December 10, 2007, and as 20 percent disabling from that date.

2. Entitlement to an initial rating in excess of 10 percent for right knee limitation of extension.

3. Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left knee with limitation of flexion.

4. Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee with limitation of flexion.

5. Entitlement to an increased rating for degenerative joint disease of the lumbosacral spine (lumbar spine disability) currently rated as 20 percent disabling prior to July 22, 2015, and as 40 percent disabling from that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to September 1988.  His awards include the Army Commendation Medal, Expert Infantryman Badge, and Parachute Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in relevant part, granted separate 10 percent disability ratings for limitation of extension of both knees, effective August 7, 2006, and continued 10 percent ratings for traumatic arthritis of both knees and a 20 percent rating for the lumbar spine disability.  The Veteran appealed these issues to the Board.

In a July 2013 rating decision, the RO granted a 20 percent rating for left knee extension effective from December 10, 2007.  In a November 2015 rating decision, the RO granted a 40 percent rating for the lumbar spine disability effective from July 22, 2014.  However, as those increases do not represent total grants of the benefits sought on appeal, the claims of entitlement to higher ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2015, the Board remanded the current issues for further evidentiary development.  The case is once again before the Board.

The issues of entitlement to an initial rating in excess of 30 percent for left knee extension, entitlement to an increased initial rating for right knee extension, entitlement to increased ratings for traumatic arthritis with limitation of flexion of the bilateral knees, and entitlement to an increased rating for the lumbar spine disability are addressed in the REMAND portion of the decision below and are
REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's left knee disability has more nearly approximated limitation of extension to 20 degrees.


CONCLUSION OF LAW

Since August 7, 2006, the criteria for a rating of 30 percent for left knee limitation of extension have been met.  38 U.S.C.A. § 1155 (LexisNexis 2017); 38 C.F.R.             § 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed in the remand portion of this decision, the Board finds that the VA examinations of record are inadequate because they do not include the range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the claims for increased ratings for the bilateral knee and lumbar spine disabilities 
are being remanded for additional examinations.  However, because the evidence of record supports at least a 30 percent rating for limitation of left knee extension for the entire appeal period, the Board finds that it is beneficial to the Veteran to grant that rating in this decision, and to remand the issues of entitlement to higher ratings for additional examinations.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.   § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.      See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In this case, the Veteran is seeking an increased initial rating for left knee limitation of extension, service connection for which was granted in a November 2009 rating decision, with a 10 percent rating assigned effective August 7, 2006.  A July 2013 rating decision increased the rating to 20 percent, effective December 10, 2007.  

Limitation of extension of a leg is rated under Diagnostic Code 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and, a rating of 50 percent is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A precedent opinion of VA's General Counsel has held that that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).

In this case, the Board finds that the October 2009 VA examination report noting limitation of left knee extension to 25 degrees supports an award of a 30 percent rating.  The Board also finds that this disability level was met during the entire appeal period, as the Veteran has credibly reported limited knee motion throughout the appeal period.  Although left knee extension was measured at greater levels  during the May 2013 and July 2015 VA examinations, the Board credits the opinion of the July 2015 VA examiner that range of motion testing may produce somewhat variable results due to the nature of joints and the musculoskeletal system.  Therefore, it finds that the Veteran's left knee disability has more nearly approximated limitation of extension to 20 degrees during the period under appeal.  

In short, the Board finds that an initial 30 percent rating for left knee limitation of extension is warranted since August 7, 2006.  The issue of entitlement to an initial rating in excess of 30 percent is being remanded.  





ORDER

Since August 7, 2006, a rating of 30 percent for left knee limitation of extension is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

As previously noted, the Board finds that the VA knee and lumbar spine examinations of record are inadequate because they do not include the range of motion testing results required by the Court in Correia, 28 Vet. App. 158.  Specifically, although range of motion testing was performed, the examiners did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations are required.  The examiner should also render a retrospective opinion on the measurements required by Correia.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA lumbar spine examination to determine the current severity of his degenerative joint disease of the lumbosacral spine.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since August 2006) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner should describe all symptomatology, including neurological residuals, associated with the Veteran's degenerative joint disease of the lumbosacral spine. 

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected lumbar spine disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected lumbar spine disability on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right and left knee disabilities.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since August 2005) of the right and left knees in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected right and left knee disabilities have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected right and left knee disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


